DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18, 23 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 reciting “wherein the first conductive patch and the second conductive patch are configured to provide impedance matching for an antenna of the antenna system” is indefinite, since it’s not understood how the conductive patches are “configured” to provide impedance matching as claimed. Further, scope of “an antenna of the antenna system” cannot be ascertained, since this limitation is recited in the body of the claim defining “the matching component” and it’s unclear whether the antenna is a) part of the matching component, b) part of the antenna system or c) both part of the matching component and antenna system. Additionally, it’s unclear how the first conductive patch and the second conductive patch are “configured” to be “a driving element” and “a parasitic element”, respectively. 
The spec., e.g., ¶ [0021] of the printed publication, discloses “These added conductive elements as well as the conductive patches, i.e., the driving element, the parasitic element and the solder pads, 
Claims 15-18 and 23 are rejected for depending therefrom. 
Claim 31 reciting “wherein the first conductive path and the second conductive path are configured to provide impedance matching for an inverted F antenna of the antenna system, the inverted F facing a ground plane” is indefinite, since it’s unclear how the conductive paths are “configured” to provide as claimed. Further, scope of “an inverted F antenna of the antenna system” cannot be ascertained, since this limitation is recited in the body of the claim defining “the matching component” and it’s unclear whether the inverted F antenna is a) part of the matching component, b) part of the antenna system or c) both part of the matching component and antenna system. Additionally, recitation of a first conductive “path” and second conductive “path” appear to contradict with the instant invention, depicting conductive “patches” in all embodiments (e.g., 104 and 108 in Fig. 1), and it’s ambiguous how mere conductive paths, which could be conductive wires for example, are “configured to provide impedance matching” as claimed. 
There should be clear recitation of interrelated structure in order to provide a complete and operable matching component (or antenna system). 

It is respectfully suggested to amend claim 14 as follows for clarity and to better read on the instant invention (claim 31 should also be similarly amended while keeping the “inverted F antenna” limitation):

a substrate of dielectric material, the substrate having a first surface and a second surface opposite the first surface; 
a first conductive patch configured to be a driving element disposed on the first surface of the substrate, the first conductive patch coupled to a transmission line; 
a second conductive patch configured to be a parasitic element disposed on the first surface of the substrate, the second conductive patch coupled to ground;
a first solder pad disposed on the second surface of the substrate, the first solder pad coupled to the first conductive path via a first conductive element; and 
a second solder pad disposed on the second surface of the substrate, the second solder pad coupled to the second conductive path via a second conductive element; 
wherein the first conductive patch, , the first solder pad, the second solder pad, the first conductive element and the second conductive element of the matching component , said antenna being separated from the matching component and facing a ground plane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Shimoda” (US 2010/0220030). 
Claim 14: As best understood, Shimoda discloses a matching component for an antenna system, the matching component comprising; 
a substrate 11 (Fig. 1) of dielectric material, the substrate having a first (top) surface and a second (bottom) surface opposite the first surface; 
a first conductive patch 13 configured to be a driving element (by virtue of electrical connection to feed line 27) disposed on a first surface of the substrate; 
a second conductive patch 12 configured to be a parasitic element (by virtue of electrical connection to ground pattern 22) disposed on the first surface of the substrate; 
a first solder pad  14 disposed on the second surface of the substrate; and 
a second solder pad 16 disposed on the second surface of the substrate;
Shimoda fails to expressly teach wherein the first conductive patch and the second conductive patch are configured to provide impedance matching for an antenna of the antenna system.
However, Shimoda teaches [0014] “As described above, the present invention can provide an antenna that is capable of efficiently creating an electromagnetic field between the conductor pattern formed on the surface of a base made of a dielectric material and a ground pattern surrounding the conductor pattern, 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Shimoda’s invention such that wherein the first conductive patch and the second conductive patch are configured to provide impedance matching for an antenna of the antenna system, in order to facilitate resonance frequency adjustment and input impedance matching, and improve antenna characteristics. 
Claims 15 -17: Shimoda discloses the matching component of claim 14, wherein the first solder pad 14 (Fig. 1) is coupled to the first conductive patch 13 by a first conductive element (vertical element, opposite to 17 and perpendicular to 13) disposed on a first side surface of the substrate.
wherein the second solder pad 16 is coupled to the second conductive patch 12 by a second conductive element 17 disposed on a second side surface of the substrate; 
wherein the second side surface is opposite the first side surface (see Fig. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (cited above) in view of “Hamabe” (US 8976068).
Claim 18: Shimoda fails to teach wherein the second solder pad is coupled to a circuit block comprising one or more capacitors, inductors, or switches.
Hamabe discloses wherein the second solder pad 613 (Fig. 4) is coupled to a circuit block comprising an inductor 72. 
Hamabe teaches “In addition, the impedance matching circuit 71 is an LC circuit that is configured to include inductors 72 and 73, and capacitors 74 and 75.” (col. 6, ll. 49-51)
. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (cited above) in view of “Fujii” (US 2012/0242547).
Claim 23: Shimoda fails to expressly teach wherein the substrate comprises a plurality of layers.
Fujii discloses wherein the substrate comprises a plurality of layers 3, 4 (Fig. 1) and teaches [¶ 39] “A conceivable way to enhance the matching between the antenna and the feed line is to, for example, form the antenna and the feed line integrally on a multi-layer substrate.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Shimoda’s invention such that wherein the substrate comprises a plurality of layers, in order to enhance matching between antenna and feed. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (cited above) in view of “Caballero” (US 2012/0112970). 
Claim 31: As best understood, Shimoda discloses a matching component for an antenna system, the matching component comprising; 
a substrate 11 (Fig. 1) of dielectric material, the substrate having a first (top) surface and a second (bottom) surface opposite the first surface; 
a first conductive path 13 configured to be a driving element (by virtue of electrical connection to feed line 27) disposed on a first surface of the substrate; 
a second conductive path 12 configured to be a parasitic element (by virtue of electrical connection to ground pattern 22) disposed on the first surface of the substrate; 

a second solder pad 16 disposed on the second surface of the substrate (see Fig. 1). 
Shimoda fails to expressly teach wherein the first conductive path and the second conductive path are configured to provide impedance matching for an inverted F antenna of the antenna system, the inverted F antenna facing a ground plane.
However, Shimoda teaches [0014] “As described above, the present invention can provide an antenna that is capable of efficiently creating an electromagnetic field between the conductor pattern formed on the surface of a base made of a dielectric material and a ground pattern surrounding the conductor pattern, facilitates resonance frequency adjustment and input impedance matching, and is capable of improving its antenna characteristics.”
Nevertheless, Caballero discloses wherein the first conductive path 148 (Fig. 6) and the second conductive path 150 are configured to provide impedance matching for an inverted F antenna 40U [0077] of the antenna system 10, the inverted F antenna facing a ground plane G. 
Caballero teaches [0007] “A tunable matching circuit may be coupled to the inverted-F antenna and may be used to tune the inverted-F antenna to cover desired communications bands.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Shimoda’s invention such that wherein the first conductive path and the second conductive path are configured to provide impedance matching for an inverted F antenna of the antenna system, the inverted F antenna facing a ground plane, in order to cover desired frequency bands.  

Conclusion

Ella (US 9680210), Figs. 1-2. 
Milosavlejevic (US 7468700), Abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HASAN ISLAM/Primary Examiner, Art Unit 2845